

 
 

--------------------------------------------------------------------------------

Exhibit 10.174 

GENERAL COMMUNICATION, INC.
NOMINATING AND CORPORATE GOVERNANCE
COMMITTEE CHARTER*


Purpose


The purpose of the Nominating and Corporate Governance Committee ("Committee")
is to act on behalf of the board of directors ("Board") of General
Communication, Inc. ("Company") and generally to carry out the following and as
further described in this charter:


·  
Nominations – Identify and recommend nominees for the Board and its committees.



·  
Corporate Governance – Review and recommend to the Board, or independently take,
action on various Company corporate governance issues.



·  
Complaints – Receive and respond to certain complaints ("Complaints") raised by
Company employees regarding alleged illegal acts or behavior-related conduct by
Board members in violation of the Company's Code of Business Conduct and Ethics
("Ethics Code").



·  
Supervision – Supervise the Company's Chief Financial Officer ("Chief Financial
Officer") in the context of the Ethics Code.



·  
Other – Carry-out other assignments as designated by the Board.



Membership


The following are prerequisites for, and conditions on, membership on the
Committee:


·  
Number, Qualifications – The Committee shall consist of at least three, and no
more than eleven, Board members meeting the following qualifications:



o  
Independent – Each member of the Committee must be an independent director as
the term is defined in this charter ("Independent Director").



·  
Term – Subject to the terms of this charter –



o  
Member Appointment – Members of the Committee shall be appointed by the Board
and shall serve at the pleasure of the Board for such term as the Board may
determine, taking into account the recommendations of the Committee.



o  
Chair Selection – The Committee chair shall be selected by the Committee members
or, if the Board directs, by the Board, taking into account the recommendations
of the Committee.



·  
Independent Director – An Independent Director is a person that meets the
definition of an "Independent Director" as prescribed by the Nasdaq Stock Market
LLC ("Nasdaq") under the Nasdaq Listing Rules, i.e., Rule 5605(a)(2) ("Nasdaq
Independence Rule"), which reads as follows –





*As revised by the board of directors of General Communication, Inc., effective
as of January 1, 2010.

 
 

--------------------------------------------------------------------------------

 

"means a person other than an Executive Officer or employee of the Company or
any other individual having a relationship which, in the opinion of the
Company's board of directors, would interfere with the exercise of independent
judgment in carrying out the responsibilities of a director.  For purposes of
this rule, "Family Member" means a person's spouse, parents, children and
siblings, whether by blood, marriage or adoption, or anyone residing in such
person's home.  The following persons shall not be considered independent:
(A) a director who is, or at any time during the past three years was, employed
by the Company;
(B) a director who accepted or who has a Family Member who accepted any
compensation from the Company in excess of $120,000 during any period of twelve
consecutive months within the three years preceding the determination of
independence, other than the following:
 
(i) compensation for board or board committee service;

 
(ii) compensation paid to a Family Member who is an employee (other than an
Executive Officer) of the Company; or

 
(iii) benefits under a tax-qualified retirement plan, or non-discretionary
compensation.

 
Provided, however, that in addition to the requirements contained in this
paragraph (B), audit committee members are also subject to additional, more
stringent requirements under [Nasdaq Listing] Rule 5605(c)(2).

(C) a director who is a Family Member of an individual who is, or at any time
during the past three years was, employed by the Company as an Executive
Officer;
(D) a director who is, or has a Family Member who is, a partner in, or a
controlling Shareholder or an Executive Officer of, any organization to which
the Company made, or from which the Company received, payments for property or
services in the current or any of the past three fiscal years that exceed 5% of
the recipient's consolidated gross revenues for that year, or $200,000,
whichever is more, other than the following:
(i) payments arising solely from investments in the Company's securities; or
(ii) payments under non-discretionary charitable contribution matching programs.
(E) a director of the Company who is, or has a Family Member who is, employed as
an Executive Officer of another entity where at any time during the past three
years any of the Executive Officers of the Company serve on the compensation
committee of such other entity;
(F) a director who is, or has a Family Member who is, a current partner of the
Company's outside auditor, or was a partner or employee of the Company's outside
auditor who worked on the Company's audit at any time during any of the past
three years; or
(G) in the case of an investment company, in lieu of paragraphs (A)-(F), a
director who is an "interested person" of the Company as defined in section
2(a)(19) of the Investment Company Act of 1940, other than in his or her
capacity as a member of the board of directors or any board committee."


o  
Company Includes – When used in the Nasdaq Independence Rule, "Company" includes
any parent or subsidiary of the Company.  The term "parent or subsidiary" is
intended to cover entities the Company controls and consolidates with the
Company's financial statements as filed with the Commission [SEC] (but not if
the Company reflects such entity solely as an investment in its financial
statements).

 
 
 

--------------------------------------------------------------------------------

 

 
o  
Executive Officer includes – When used in the Nasdaq Independence Rule,
"Executive Officer" means an officer covered in Rule 16a-1(f) under the
Securities Exchange Act of 1934.



·  
Lack of Independence – The Company shall in addition to the provisions of this
charter also follow the interpretation by Nasdaq as to Director Independence as
set forth in its Nasdaq Listing Rules.



·  
Executive Officer Interim Service – The following conditions shall apply to
employment of a director as an Executive Officer of the Company on an interim
basis ("Interim Service") –



o  
No Disqualification for Short Term – In interpreting (A) of the definition of
Independent Director, Interim Service shall not disqualify the director from
being considered an Independent Director following that Interim Service so long
as the Interim Service shall not have lasted longer than one year.



o  
Status During Interim Service – A director shall not be considered an
Independent Director while providing Interim Service.



o  
Compensation Received During Interim Service – In interpreting (B) of the
definition of Independent Director, compensation received by a director for
former Interim Service shall not be considered as compensation in determining
whether the director is an Independent Director after that Interim Service so
long as the Interim Service shall not have lasted longer than one year.



o  
Board Determination on Independent Judgment – In the event of a director's
former Interim Service, the Board shall consider whether such former Interim
Service and any compensation received for it shall interfere with that
director's exercise of independent judgment in carrying out responsibilities of
a director.



o  
Preparation of Financial Statements – In the event a director who shall have
provided Interim Service shall have participated in the preparation of the
Company's financial statements while providing that Interim Service, the
director shall be precluded from service on the Audit Committee for three years.



·  
Removal and Replacement – Subject to Alaska law, a Committee member may be
removed or replaced by, and any vacancies on the Committee may be filled by, the
Board, taking into account recommendations of the Committee.



Operating Principles


The Committee shall fulfill its responsibilities within the context of the
following overriding principles:


·  
Meetings – The Chair of the Committee, in consultation with Committee members,
shall determine the frequency and schedule of Committee meetings, provided the
Committee will meet at least two times per year.  Committee meetings and matters
relating to them are subject to the provisions of the Company's Bylaws
("Bylaws").  The Committee may ask members of management or others whose advice
and counsel are relevant to the issues then being considered by the Committee to
attend any meetings and to provide such information as the Committee may
request.

 
 
 

--------------------------------------------------------------------------------

 

 
·  
Agenda – The Chair of the Committee shall develop the Committee's agenda, in
consultation with other Committee members.  Each member of the Board and members
of management are free to suggest the inclusion of items on the agenda.  The
agenda and information concerning the business which shall be conducted at each
Committee meeting shall, to the extent practicable, be distributed to Committee
members sufficiently in advance of each meeting to permit meaningful review.



·  
Quorum – A majority of the authorized number of Committee members, regardless of
possible vacancies, shall constitute a quorum.  The Committee may act by a
majority of the members present at a meeting of the Committee at which at least
a quorum is present.



·  
Delegation – The Chair of the Committee may, through the Committee by
resolution, delegate authority to act on behalf of the Chair.  The Committee
may, by resolution, delegate authority to subcommittees or individual members of
the Committee as it deems appropriate.



·  
Communications – The chair and others on the Committee shall, to the extent
appropriate, have contact throughout the year with senior management, other
committee chairs, other key committee advisors, the External Auditor, etc., as
applicable, to strengthen the Committee's knowledge of relevant current and
prospective business issues.



·  
Committee Meeting Attendees – The Committee shall request members of management,
counsel, and the External Auditor, as applicable, to participate in Committee
meetings, as necessary to carry out Committee responsibilities.  The External
Auditor or counsel may, at any time, request a meeting with the Committee or its
chair, with or without management in attendance.



·  
Reporting to the Board of Directors – The Committee, through the Committee
chair, shall report periodically, as deemed necessary, but at least annually, to
the full Board.  In addition, summarized minutes from Committee meetings shall
be available to each Board member at least one week prior to the subsequent
meeting of the Board.



·  
Resource and Authority – The Committee shall have the resources and authority to
discharge its duties and responsibilities, including the authority to retain
counsel and other experts or consultants.  The Committee shall have the sole
authority to select and retain a consultant or search firm to identify director
candidates, to terminate any such consultant or search firm retained by it, and
to approve the consultant or search firm's fees and other retention terms.



Primary Responsibilities


The Committee shall have primary responsibility for the following:


·  
Nominating Matters – Addressing nominating matters.



·  
Corporate Governance Matters – Addressing corporate governance matters.



·  
Complaints – Addressing Complaints on certain alleged illegal acts and unethical
behavior-related conduct by Board members in violation of the Ethics Code

 
 
 

--------------------------------------------------------------------------------

 
 
·  
Chief Financial Officer – Supervising Chief Financial Officer on Ethics Code.



·  
Performance Evaluation – Conducting Committee performance evaluation ("Committee
Performance Evaluation").



Addressing Nominating Matters


The Committee shall have the following nominating responsibilities:


·  
Seek Out Prospective Board Members – The Committee shall, from time to time,
seek out candidates as prospective Board members through the efforts of its
individual members and, in the Committee's discretion, through consultants as
otherwise provided in this charter.



o  
Management Recommendations – The Committee may, but is not required to do so,
consider recommendations for candidates proposed by Company management.



o  
Shareholder Recommendations – The Committee may consider certain Company
shareholder recommendations ("Shareholder Recommendations").



·  
Board Skills and Characteristics – The basic skills and characteristics required
as prerequisites for each member, unless otherwise specified, on the Board
("Board Skills and Characteristics") are as follows –



o  
Knowledge, Skills and Experience – Knowledge, skills and experience in at least
one of the primary industries in which the Company operates.



o  
Fundamental Financial Statements – Ability to read and understand fundamental
financial statements, including the Company's balance sheet, income statement,
and cash flow statement, and at least familiarity with the underlying accounting
rules and practice.



o  
Business and Financial Risks – Ability to understand key business and financial
risks of the Company.



o  
Changing Needs of Society – Appreciation of the relationship of the Company's
business to the changing needs of society.



o  
Financial Sophistication – With respect to at least one Board member, skills,
attributes, and financial sophistication of an Audit Committee Financial Expert
as the term is defined in the Company's Audit Committee Charter.



o  
Independent Director – With respect to at least a simple majority of the
authorized members of the Board, each an Independent Director.



o  
Other Specifications – Other skills and characteristics specifically identified
and approved by the Committee.



·  
Review Board Skills and Characteristics – As a part of the Company's assessment
of strategic direction, review with the Board on at least an annual basis the
Board Skills and Characteristics and recommend appropriate amendments to, or
changes of, them.

 
 
 

--------------------------------------------------------------------------------

 

 
·  
Recommend Existing Board Members – In the sole discretion of the Committee,
recommend to the Board for renomination one or more of those existing Board
members whose positions are up for election after considering all of the
following criteria as applied to each such member –



o  
Board Size – Appropriate size of the Board.



o  
Minimum Qualifications – Minimum Qualifications to be a Board member as set
forth in Article IV, Section 2(a) of the Bylaws.



o  
Skills and Characteristics – Level of Board Skills and Characteristics.



o  
Company Strategic Direction – Committee's understanding of the strategic
direction requirements of the Company.



o  
Board Compositional Needs – Specific compositional needs of the Board,
including, but not limited to, specific talents and experience involving
technology, business, finance, administration or public service, in light of
prevailing business conditions and the Board Skills and Characteristics already
possessed by other members of the Board.



o  
Annual Evaluation – Results of annual evaluation.



o  
Personal Preference – Wishes of affected existing Board member to be
re-nominated.



·  
Identify and Recommend Proposed Board Member Vacancies – Identify, from time to
time, one or more individuals satisfying all of the following criteria as
applied to the individual and recommend that the Board select the individual as
a nominee to stand for election to the Board by the shareholders or, in the case
of a vacancy on the Board, recommend that the Board fill the vacancy with that
individual, subject to the individual's standing for election by the
shareholders at the then next shareholder meeting:



o  
Board Size – Appropriate size of the Board.



o  
Minimum Qualifications – Minimum Qualifications to be a Board member as set
forth in Article IV, Section 2(a) of the Bylaws.



o  
Skills and Characteristics – Level of Board Skills and Characteristics.



o  
Company Strategic Direction – Committee's understanding of the strategic
direction requirements of the Company.



o  
Board Compositional Needs – Specific compositional needs of the Board,
including, but not limited to, specific talents and experience involving
technology, business, finance, administration or public service, in light of
prevailing business conditions and the Board Skills and Characteristics already
possessed by other members of the Board.



·  
Recommend Proposed Committee Members – Identify and recommend for appointment by
the Board, Board members qualified to fill vacancies on any committee of the
Board, including the Committee.  In nominating a candidate for a committee
membership, the Committee shall take into consideration the factors set forth in
the charter for that committee, if any, or as required by law or regulation, as
well as any other factors it deems appropriate, including but not limited to,
experience, skill and background.

 
 
 

--------------------------------------------------------------------------------

 

 
·  
Issue Committee Reports – Report to the Board periodically on the status of the
Committee's efforts on Board and committee nominations.



·  
Invite Prospective Board Member – Chair of the Committee, in conjunction with
the Company's Chief Executive Officer ("Chief Executive Officer"), Chairman of
the Board and the Board, generally, shall extend an invitation to the selected
candidate to join the Board.



·  
Review Significant Change in Director Status – Upon a significant change in a
director's personal circumstances, including a change of principal occupation,
or in the event a significant ongoing time commitment arising which may be
inconsistent with a director's service on the Board, review, as appropriate and,
in light of the then-current Board policies, the continued Board membership of
that director and make an appropriate recommendation to the Board.



·  
Consider Shareholder Recommendations – A shareholder having at least the minimum
requisite ownership in the Company ("Recommending Shareholder") may make a
Shareholder Recommendation, i.e., recommend to the Committee a candidate for
nomination and election to the Board at a Company annual shareholder
meeting.  The Committee shall consider that Shareholder Recommendation, subject
to the following –



o  
Timely Receipt of Recommendation Statement – The Shareholder Recommendation must
be received by the Committee, timely, along with a statement in support of the
recommendation ("Recommendation Statement") to ensure the Committee's
consideration of it.



§  
A Shareholder Recommendation, including the Recommendation Statement, to be
"received by the Committee" must be delivered to the following address:



ATTN: Chair, Nominating and Corporate Governance Committee
(______ [Year of Meeting] Annual Meeting Recommendation)
General Communication, Inc.
2500 Denali Street, Suite 1000
Anchorage, Alaska  99503


§  
To be "timely," the Committee must receive the Shareholder Recommendation not
earlier than, and not later than the dates as prescribed in the Company's Bylaws
(Article III, Section 14) pertaining to submission of a shareholder proposal in
conjunction with an annual meeting.



§  
A Recommending Shareholder is a shareholder who, as of the date of the
Shareholder Recommendation and the record date for the annual meeting, is a
beneficial owner of at least one share of voting securities of the Company,
i.e., one share of Class A common stock, one share of Class B common stock or
one share of preferred stock which either has voting rights directly or
indirectly on an equivalent as-converted basis in common stock of the Company.

 
 
 

--------------------------------------------------------------------------------

 

 
o  
Content of Recommendation Statement – The Recommendation Statement must set
forth the following –



§  
For each candidate recommended –



□  
The candidate's name, age, business and residential address and principal
occupation or employment.



□  
The class and number of shares of Company capital stock beneficially owned by
the Recommending Shareholder on the date of the Shareholder Recommendation.



□  
A description of all arrangements or understandings between the Recommending
Shareholder and the candidate and the name of any other person pursuant to which
the recommendation is to be made.



□  
All other information relating to the candidate that is required to be disclosed
in solicitation of proxies for election of directors or is otherwise required in
each case pursuant to Regulation 14A adopted pursuant to the Exchange Act.



□  
Written consent of the candidate to being recommended as a candidate and
nominee, in the event the Committee and the Board should accept the
recommendation, in the Company's proxy statement and to serve as a director if
so elected.



§  
As to the Recommending Shareholder (and the beneficial owner if different from
the registered holder of the underlying Company voting common stock) –



□  
The Recommending Shareholder's name and address as appears on the Company's
books (and also that of that beneficial owner).



□  
The class and number of shares of Company capital stock owned beneficially and
of record by the Recommending Shareholder (and also that of that beneficial
owner).



§  
Other information as may be requested by the Committee on the Recommending
Shareholder or the Recommended Candidate.



o  
Review and Evaluation – A Shareholder Recommendation shall be reviewed and
evaluated by the Committee, and the Committee's determination on that
recommendation shall be subject to the application of the same criteria as shall
be the case for a determination by the Committee on existing Board members
standing for re-election.



o  
Significant Shareholder Recommendation – In the event the Committee shall have
received, by a date (month, day) not later than the 120th calendar day before
the date (month, day) of the Company's proxy statement released to its
shareholders in connection with the previous year's annual meeting, a
Shareholder Recommendation from a significant Recommending Shareholder –

 
 
 

--------------------------------------------------------------------------------

 

 
§  
The Committee shall identify in the Company's management  proxy statement for
the anticipated annual meeting the candidate who is the subject of the
Shareholder Recommendation and the significant Recommending Shareholder and
shall disclose whether the Committee chose to nominate the candidate –



□  
However, no such identification or disclosure is required without submission to
the Committee of written consents by both the significant Recommending
Shareholder and the candidate.



□  
Here, "significant Recommending Shareholder" means a shareholder of the Company
who has been a beneficial owner of more than 5% of the Company's voting common
stock (combined Class A and Class B common stock outstanding, and voting
equivalent shares, if any, from the issuance of preferred stock) for at least
one year as of the date the Shareholder Recommendation was made, or was a group
of such shareholders that beneficially owned in the aggregate more than 5% of
that Company voting common stock with each of the securities used to calculate
that ownership held for at least one year from that date.



□  
As an example of the chronology, a Shareholder Recommendation from a significant
Recommending Shareholder meeting the deadline for receipt by the Committee would
include a recommendation for the Company's 2005 annual shareholder meeting which
is received on December 1, 2004 where the 120th calendar day before the release
on April 30, 2004 of proxy materials for the 2004 annual meeting was January 1,
2004.



§  
In the event the date of the anticipated annual meeting shall have been changed
by more than 30 days from the date of the previous year's annual meeting, the
Company's obligation to consider a Shareholder Recommendation will arise where
the Company shall receive the Shareholder Recommendation a reasonable time
before the Company shall have begun to print and mail its proxy materials.



o  
Report of Categories – In the event the Committee shall approve a Shareholder
Recommendation for inclusion on the Company's management proxy  card (other than
nominees who are directors standing for re-election), the Committee shall report
in the proxy statement accompanying that card which one or more of the following
categories of persons or entities recommended that candidate: security holder,
non-management director, Chief Executive Officer, other Executive Officer,
third-party search firm, or other specified source.



·  
Consultant Fee – In the event the Company shall pay a fee to a third party to
identify or evaluate, or to assist in identifying or evaluating potential
nominees, the function performed by each such party shall be disclosed in the
corresponding Company management proxy statement describing that nominee for
election as a director.



·  
Other Duties – Carry out other duties or responsibilities expressly delegated,
from time to time, to the Committee by the Board relating to nomination of Board
and committee members.



Addressing Corporate Governance Matters


 
 

--------------------------------------------------------------------------------

 
The Committee shall have the following corporate governance responsibilities:


·  
Review and Recommend Changes To Ethics Code – Review and make recommendations at
least once a year to the Board regarding the content, structure and scope of,
and compliance with, the Ethics Code.



·  
Develop Corporate Governance Principles – Develop and recommend to the Board a
set of corporate governance principles applicable to the Company ("Corporate
Governance Principles"), and review those principles at least once a year.  The
Corporate Governance Principles shall include, but not be limited to –



o  
Standards – Director qualification standards.



o  
Responsibilities – Director responsibilities.



o  
Access To Management – Director access to management and, as necessary and
appropriate, independent advisors.



o  
Compensation – Director compensation.



o  
Continuing Education – Director orientation and continuing education.



o  
Succession – Management succession.



o  
Performance Evaluation – Annual performance evaluation of the Board.



·  
Advise on Legal Developments – Advise the Board periodically with respect to
significant developments in the law and practice of corporate governance as well
as the Company's compliance with the Corporate Governance Principles and
applicable laws and regulations.



·  
Recommend Corporate Governance Action – Make recommendations to the Board, from
time to time, on all matters of corporate governance and corrective action to be
taken as the Committee deems appropriate.



·  
Review Structure of Board Committees – Review on an annual basis the Board's
committee structure and recommend to the Board for its approval directors to
serve as members of each committee.



·  
Establish Criteria for Annual Performance Self-Evaluation – Establish criteria
and process for, and lead the Board and each Board committee in, its annual
performance self-evaluation.  Each such evaluation will be discussed with the
full Board following the end of each calendar year, will focus on contributions
to the Company by the Board and each Board committee, and will specifically
focus on areas in which a better contribution could be made.



·  
Review Director Compensation – Review annually director compensation and
benefits and make recommendations to the Board.



·  
Review Chief Executive Officer Compensation – Work with the Chair of the
Compensation Committee on issues of management objectives, Chief Executive
Officer evaluation, and management development and succession.

 
 
 

--------------------------------------------------------------------------------

 

 
·  
Carry Out Other Duties – Carry out other duties or responsibilities expressly
delegated, from time to time, to the Committee by the Board relating to
corporate governance.



Addressing Complaints on Certain Alleged Illegal Acts, Unethical Behavior, Other
Matters


The Committee shall have the following special duties:


·  
Complaints – The Committee, from time to time, when it shall receive a
Complaint, i.e., an inquiry or complaint or when the Committee independently
shall decide in accordance with this charter, shall review and make a
determination and recommend appropriate action to be taken by the Board on the
Complaint, subject to the following –



o  
Specific Meaning – In this context, "Complaint" shall mean, unless the context
otherwise requires, a matter pertaining to alleged illegal activity involving a
person or unethical behavior-related violation of the Ethics Code by a person
("Unethical Conduct"), where the person is a director on the board of directors
of the Company or of any its directly or indirectly wholly-owned subsidiaries
("Director"), or other matters as designated by the Board.



o  
Other Complaints – In the event the Complaint shall relate to an allegation of
illegal activity or unethical behavior-related violation of the Ethics Code by
an officer, director, or employee of the Company or any of its directly or
indirectly wholly-owned subsidiaries ("Employee") pertaining to Company
accounting, internal controls on accounting, or audit matters ("Accounting
Violation") or to confidential, anonymous or other submission by an Employee of
concern regarding an alleged Company questionable accounting or audit practice
("Questionable Accounting Practice"), the Complaint shall be handled separate
from the Committee as set forth in this section.



·  
Other Complaint-Related Matters – The Committee shall address other
Complaint-related matters as designated by the Board.



·  
Procedure – The following shall constitute the Company’s procedure for receipt,
retention and treatment of Complaints regarding Accounting Violations and
Questionable Accounting Practices by an Employee, and Unethical Conduct by a
Director or by an Employee who is not a Director –



o  
Specific Allegations – Topics that may be addressed in Complaints must relate to
specific alleged Accounting Violations, Questionable Accounting Practices, or
Unethical Conduct.



o  
Accounting Violations and Questionable Accounting Practices – A Complaint
regarding Accounting Violations or Questionable Accounting Practices must be
directed to the Audit Committee for response or investigation.  Topics that may
be addressed in such Complaints include, but are not limited to the following –



§  
Allegations of fraud or deliberate error in the preparation of the Company
financial statements.



§  
Allegations of fraud or deliberate error in the review or audit of Company
financial statements.

 
 
 

--------------------------------------------------------------------------------

 

 
§  
Allegations of fraud or deliberate error in maintaining Company financial
records.



§  
Deficiencies in internal control, or violations of internal control policies.



§  
False statements by a senior officer or accountant regarding matters included in
financial reports or records.



§  
False statements made to independent auditors.



§  
Other information that can have a material impact on the fairness of the
Company's financial statements.

 
 
o  
Director Unethical Conduct Complaint – A Complaint regarding Unethical Conduct
by a Director must be directed to the following committee for response and
investigation, if any, as conditioned –



§  
Audit Committee, should the Complaint relate to an Accounting Violation by an
Employee, with a copy of the Complaint delivered to the chair of the Nominating
and Corporate Governance Committee.



§  
Nominating and Corporate Governance Committee, should the Complaint relate to
Unethical Conduct by a Director which does not involve an Accounting Violation,
with a copy of the Complaint delivered to the chair of the Audit Committee.



§  
Audit Committee and Nominating and Corporate Governance Committees, should the
Complaint relate to both an Accounting Violation by an Employee, and Unethical
Conduct by the Director which does not involve an Accounting Violation.



o  
Employee (Not Director) Unethical Conduct – A Complaint regarding Unethical
Conduct by an Employee who is not a Director must be directed to the Employee’s
supervisor or the Chief Financial Officer for response or investigation.  Should
the Complaint be submitted to the Employee’s supervisor, a copy must be directed
to the Chief Financial Officer, unless the Complaint pertains to that officer,
in which case the copy must be directed to the Chief Executive Officer.



o  
Written Complaint – A Complaint must be in writing and contain sufficient detail
to provide a basis for the investigator to make an independent determination as
to whether an Accounting Violation, Questionable Accounting Practice or
Unethical Conduct has occurred.



o  
Signature, Date – A Complaint must be signed and dated by the
complainant–Employee in the case of an Accounting Violation- or Unethical
Conduct-related Complaint.



o  
Signature Not Required on Confidential or Anonymous Questionable Accounting
Practice Complaint – A Questionable Accounting Practice-related Complaint need
not be signed, should the complainant be seeking confidential or anonymous
treatment of the Complaint.  However, it must be dated.



o  
Delivery of Complaint To a Committee – A Complaint directed to the Audit
Committee or the Nominating and Corporate Governance Committee must be addressed
and mailed or otherwise delivered to the chair of the appropriate committee at
the Company’s corporate offices as follows –



 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL                                                                  
CONFIDENTIAL
ATTN: Chair, Audit
Committee                                               or                                 ATTN:
Chair, Nominating and
(Complaint)                                                                                                              Corporate
Governance Committee
General Communication,
Inc.                                                                                    (Complaint)
2500 Denali Street, Suite
1000                                                                                  General
Communication, Inc.
Anchorage, Alaska
99503                                                                                      
  2500 Denali Street, Suite 1000
                                                                                                     
Anchorage, Alaska 99503


o  
Delivery of Complaint To the Chief Financial Officer – A Complaint directed to
the Chief Financial Officer must be addressed and mailed or otherwise delivered
to that officer at the Company's corporate offices as follows –



CONFIDENTIAL
ATTN:  Chief Financial Officer (Complaint)
General Communication, Inc.
2500 Denali Street, Suite 1000
Anchorage, Alaska 99503


o  
Other Forms of Delivery – The Chief Financial Officer, in conjunction with the
chairs of the Audit Committee and the Nominating and Corporate Governance
Committee, shall review and, in the event they shall reach consensus, recommend
to the Board other possible means by which a complainant shall deliver a
Complaint to the Company, including, but not limited to, an internet address or
a toll-free telephone number.



o  
Complaint Filing System – The Chief Financial Officer, in conjunction with the
chairs of the Audit Committee and the Nominating and Corporate Governance
Committee, shall establish a procedure compatible with the charters of both
committees and the Ethics Code and providing for the corresponding investigator
of a Complaint, or complaint relating to an Accounting Matter or to a
Questionable Accounting Practice (for purposes of describing these procedures
further in this charter and unless the context otherwise requires, "Complaint"
refers to all such complaints), to log the Complaint into a filing system
specifically established to retain, process, and otherwise provide for the
treatment of Complaints ("Complaint Filing System").



§  
The Complaint Filing System will be used by each of these three investigators in
the separate duties of each in addressing a Complaint.



o  
Processing of a Complaint – The recipient (investigator) of a Complaint will log
the Complaint into the Complaint Filing System, subject to the following –



§  
Should the Complaint be in the nature of an allegation of an  Accounting
Violation, a Questionable Accounting Practice or Unethical Conduct, the
investigator must –



□  
Determine, based upon the information provided in the Complaint and independent
investigation which the investigator, in the investigator's sole discretion,
deems appropriate given the nature of the Complaint, whether there is a
reasonable basis for the allegation made in the Complaint.

 
 
 

--------------------------------------------------------------------------------

 

 
□  
Investigate the Complaint.



□  
Decide whether to hold a hearing on the matter and, should the investigator
choose to hold such a hearing, give notice of, and hold the hearing on, the
Complaint, request witnesses to appear at the hearing, and otherwise gather
evidence necessary for the investigator to render a determination on the
Complaint.



□  
Submit a written determination to, and recommend appropriate action by, the
Board.



§  
Should the Complaint be in the nature of a Questionable Accounting Practice
where the Complaint is unsigned or where the Complainant has otherwise indicated
the Complaint is presented as a confidential, anonymous submission to the
investigator, the investigator must –



□  
Determine, based upon the information provided in the Complaint and independent
investigation which the investigator, in the investigator's sole discretion,
deems appropriate given the nature of the Complaint, whether there is a
reasonable basis for the allegation made in the Complaint.



□  
Render a written determination on the Complaint.



□  
Submit the written determination to, and recommend appropriate action by, the
Board.



§  
Should the Complaint be in the nature of an inquiry without allegation of an
Accounting Violation, Questionable Accounting Practice or Unethical Conduct, the
recipient may in the recipient's sole discretion do either of the following –



□  
Respond directly to the complainant.



□  
Recommend to the Board appropriate action.



§  
The investigator will, regardless of the nature of the Complaint, seek to
process it in a timely manner.



§  
The investigator shall be informed of the receipt of Complaints at least on a
weekly basis.  In the event the Complaint shall be directed to a committee, the
chair of the committee shall be informed of the receipt of the Complaint within
not more than two business days.



§  
A Complaint pertaining to one or more executive officers or Directors must
receive especially timely review by the corresponding investigator.



§  
Each investigator will decide, upon initial review of a Complaint, whether a
formal investigation shall be initiated and the extent of it, including who
shall carry out the investigation, and the resources which shall be deemed
necessary to carry it out.



§  
All signed Complaints will be acknowledged as received by the investigator.  In
the event the signed Complaint shall be directed to a committee, the chair of
the committee, or the chair's designee, shall acknowledge receipt of the
Complaint.

 
 
 

--------------------------------------------------------------------------------

 

 
§  
In the event the investigator shall conclude a Complaint as not one subject to
the scope of the investigator's responsibilities under a committee charter or
otherwise but as one raising legitimate issues, the investigator shall forward
the matter to the Chief Financial Officer for direct action or referral to the
appropriate person for review and action.



o  
Annual Status Reports – The Audit Committee, the Nominating and Corporate
Governance Committee, and the Chief Financial Officer, as investigators of
Complaints, will at least annually each provide reports to the Board on the
status of Complaints received, including, but not limited to –



§  
A brief description of each.



§  
The status of each.



§  
Recommended action, if any, on each by the Board which may take the form any of
the following –



□  
Affirmative relief.



□  
Dismissal of the Complaint.



□  
Closure of the file on the Complaint for which the investigator has not received
additional requested information from the complainant within a reasonable time
which the investigator deems necessary to make a determination in the matter.



o  
Retention of Closed File – A Complaint file, once closed, will be retained for a
time period of 10 years and in accordance with the Company's appropriate records
retention policy, after which the file will be destroyed.  Unless specifically
provided otherwise in that policy, the Chief Financial Officer or that officer's
designee is the custodian of a closed Complaint file.



o  
Confidential Treatment – An investigator will be particularly sensitive to the
confidential nature of Complaints, especially ones where the complainant has
made the Complaint through a confidential or anonymous submission.  Complaint
files will not be available generally to Employees except with the permission of
the investigator and only in accordance with the Company's policy on
confidential records, if any, pertaining to the subject matter of the Complaint.



o  
Committee Review – In the event the investigator shall be the Audit Committee or
the Nominating and Corporate Governance Committee, a Complaint shall be reviewed
initially by the committee's chair, or the chair's designee, and an initial
analysis submitted to the committee.  Any formal action taken by the committee
on the Complaint must be at a duly scheduled meeting at which at least a quorum
of its members is present, and a determination on the Complaint must be by vote
of at least a majority of the committee present, subject further to the
procedural requirements of the Bylaws.



o  
Other Procedures – The Committee shall adopt such other procedures, subject to
prior Board approval, as may be necessary to carry out the Committee's
responsibilities in addressing Complaints and other matters addressed in this
section.



 
 

--------------------------------------------------------------------------------

 
Supervising Chief Financial Officer on Ethics Code


The Committee shall supervise the Chief Financial Officer in the context of the
Ethics Code.  However, the Chief Financial Officer shall have primary authority
and responsibility for enforcement of the Ethics Code, except as expressly
provided in the Ethics Code.


Conducting Committee Performance Evaluation


The Committee shall each year conduct a Committee Performance Evaluation, i.e.,
it shall review, discuss, and assess its own performance, as well as the
Committee's purpose and responsibilities, seeking responses from senior
management, the full Board, and others.  Changes, if any, in the Committee's
purpose or responsibilities, or, generally, changes to this charter shall be
recommended to the full Board for approval.


Other Matters


The foregoing provisions of this charter are not intended to be exhaustive.  The
Committee may, in addition, perform such other functions as may be necessary or
appropriate for the performance of its purposes and responsibilities.


Nothing in this charter is intended to, and must not be construed as, creating
any responsibility or liability of the members of the Committee except to the
extent otherwise provided under applicable Alaska law which continues to set the
legal standard for the conduct of the Committee members.

 
ADOPTED by the board of directors of General Communication, Inc. as of the 1st
day of January, 2010.


 
 
Date: June 15, 2010                                                   /s/ John
M. Lowber___________
John M. Lowber
Secretary



 
 

--------------------------------------------------------------------------------

 
